UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7124


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KEVIN D. ALLEN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Charlottesville.    Norman K. Moon,
District Judge. (3:05-cr-00041-nkm-bwc-2)


Submitted:    December 11, 2008             Decided:   January 14, 2009


Before GREGORY, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin D. Allen, Appellant Pro Se. Nancy Spodick Healey,
Assistant United States Attorney, Charlottesville, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kevin   D.     Allen    appeals   the    district         court’s    order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).        We have reviewed the record and find no

reversible error.       Accordingly, we affirm for the reasons stated

by   the   district       court.       United       States      v.     Allen,     No.

3:05-cr-00041-nkm-bwc-2       (W.D.    Va.   June    17    &    18,    2008).      We

dispense   with    oral     argument    because      the       facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2